Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 06/15/2022.
Terminal Disclaimer
The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,463,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 20 recite an additional planar floor or base surface located distally of said inclined planar floor or base surface, said additional planar floor or base surface being oriented at a second angle relative to said axis, said second angle being different from said first angle, said recess or cavity being further defined in part by a peripheral wall extending only partway around said recess or cavity, along a distal side and two lateral sides thereof. Claim 13 recites a probe head having a recess or cavity facing laterally in a direction transverse to said axis, said recess or cavity being defined in part by an inclined planar or flat floor or base surface at a proximal end of said recess or cavity, said recess or cavity being defined in part by a peripheral wall extending only partway around said recess or cavity, along a distal side and two lateral sides.
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771